Citation Nr: 0913474	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  07-20 719A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for status-post fusion of the L1-L2, with 
degenerative changes.

2.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative joint disease of the cervical 
spine.

3.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative joint disease of the right 
shoulder.

4.  Entitlement to a compensable disability rating for 
hypertension for the period prior to August 14, 2006.

5.  Entitlement to an initial, staged disability rating in 
excess of 10 percent for hypertension from August 14, 2006.

6.  Entitlement to an initial disability rating in excess of 
20 percent for radiculopathy of the right upper extremity.


REPRESENTATION

Appellant represented by:	Illinois Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The Veteran had confirmed active service from September 1990 
to July 2005, and unconfirmed service from November 1986 to 
September 1990.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.

The June 2006 rating decision granted the Veteran service 
connection for his status-post fusion of L1-L2 with 
degenerative changes, degenerative joint disease of the 
cervical spine, right shoulder pain, and hypertension.  A 10 
percent disability rating was assigned, each, for the 
Veteran's status-post fusion and degenerative joint disease 
of the cervical spine, and a noncompensable disability rating 
was assigned for his right shoulder pain and hypertension, 
effective July 16, 2005.  The Veteran disagreed and a 
statement of the case was issued, wherein the Veteran was 
granted an increased, 10 percent disability evaluation for 
his hypertension, effective August 14, 2006.  In addition, 
the Veteran was assigned a 20 percent disability rating for 
radiculopathy of the right upper extremity, effective July 
16, 2005, and his right shoulder pain was recharacterized as 
degenerative joint disease of the right shoulder and assigned 
a 10 percent disability evaluation, also effective July 16, 
2005.  The Veteran perfected his appeal.  

The Veteran testified at a hearing at the RO before the 
undersigned Veterans Law Judge (VLJ) of the Board in May 
2008.  The transcript of that proceeding is of record.  

Unfortunately, further development of the evidence is 
required before the Board can adjudicate the Veteran's 
pending claims of entitlement to increased disability ratings 
for status-post fusion of L1-L2 with degenerative changes, 
degenerative joint disease of the cervical spine, and 
degenerative joint disease of the right shoulder.  The appeal 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


FINDINGS OF FACT

1.  On May 21, 2008, prior to the promulgation of a decision 
in the appeal of the Veteran's claim of entitlement to an 
initial compensable disability rating for hypertension, for 
the period prior to August 14, 2006, the Board received 
notification from the appellant that a withdrawal of this 
appeal is requested.

2.  On May 21, 2008, prior to the promulgation of a decision 
in the appeal of the Veteran's claim of entitlement to an 
initial, staged disability rating in excess of 10 percent for 
hypertension, for the period from August 14, 2006, the Board 
received notification from the appellant that a withdrawal of 
this appeal is requested.

3.  On May 21, 2008, prior to the promulgation of a decision 
in the appeal of the Veteran's claim of entitlement to an 
initial disability rating in excess of 20 percent for 
radiculopathy of the right upper extremity, the Board 
received notification from the appellant that a withdrawal of 
this appeal is requested.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal of a 
claim of entitlement to entitlement to an initial compensable 
disability rating for hypertension, for the period prior to 
August 14, 2006, by the appellant, have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2008).

2.  The criteria for withdrawal of a Substantive Appeal of a 
claim of entitlement to an initial, staged disability rating 
in excess of 10 percent for hypertension, for the period from 
August 14, 2006, by the appellant, have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2008).

3.  The criteria for withdrawal of a Substantive Appeal of a 
claim of entitlement to an initial disability rating in 
excess of 20 percent for radiculopathy of the right upper 
extremity, by the appellant, have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Substantive Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2008).  At the outset of 
his May 21, 2008, personal hearing the appellant indicated 
that he wished to withdraw his appeal of the issues of 
entitlement to an initial compensable disability rating for 
hypertension, for the period prior to August 14, 2006; an 
initial, staged disability rating in excess of 10 percent for 
hypertension, for the period from August 14, 2006; and an 
initial disability rating in excess of 20 percent for 
radiculopathy of the right upper extremity.  Hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of the issue of entitlement to an initial 
compensable disability rating for hypertension, for the 
period prior to August 14, 2006, is dismissed.

The appeal of the issue of entitlement to an initial, staged 
disability rating in excess of 10 percent for hypertension, 
for the period from August 14, 2006, is dismissed.

The appeal of the issue of entitlement to an initial 
disability rating in excess of 20 percent for radiculopathy 
of the right upper extremity is dismissed.


REMAND

At his May 2008 hearing before the undersigned VLJ, the 
Veteran testified that he receives treatment for his status-
post fusion of L1-L2 with degenerative changes, degenerative 
joint disease of the cervical spine, and degenerative joint 
disease of the right shoulder at the Marion, Illinois VA 
Medical Center (VAMC).  See hearing transcript at pages 7-9.  
The Board acknowledges that VA medical records from the North 
Chicago, Illinois VAMC from October 2006 through March 2007 
were obtained by the RO and that the Veteran submitted VA 
medical records from the Marion VAMC dated in June 2008, but 
that additional records for the period from March 2007 
through June 2008, as well as subsequent to June 2008, have 
not been associated with his claims file.  In particular, the 
Board notes that the Veteran testified that he received 
treatment for his service-connected disabilities at the 
Marion VAMC in December 2007.  See hearing transcript at page 
8.  These records may contain important medical evidence or 
confirmation of the Veteran's assertions.  

VA must make a "reasonable effort" to obtain these and 
other relevant records.  If the RO did make a reasonable 
effort to obtain all of the Veteran's VA medical treatment 
records, but they were unavailable, there is no specific 
indication in the file that these records do not exist or 
that further attempts to obtain them would be futile.  
See 38 U.S.C.A. § 5103A(b) (West 2002 & Supp. 2007).  As VA 
has a duty to request all available and relevant records from 
Federal agencies, including VA medical records, another 
search must be made for any additional VA medical records 
that might be available for consideration in this appeal.  
See 38 C.F.R. § 3.159(c)(2), (c)(3) (2008).  See also Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Furthermore, the Board acknowledges that the Veteran was 
provided with VA examinations for his status-post fusion of 
L1-L2 with degenerative changes, degenerative joint disease 
of the cervical spine, and degenerative joint disease of the 
right shoulder in August 2005, in connection with his initial 
claims for service connection.  A copy of the examination 
reports are associated with his claims file.  However, the 
Veteran and his representative continue to assert that his 
symptoms are more severe than currently evaluated.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see, too, 
Allday v. Brown, 7 Vet. App. 517, 526 (1995).   In this 
regard, the Board notes that the Veteran has reported that he 
requires pain medication for his symptoms for his 
degenerative joint disease of the right shoulder.  Similarly, 
the Board notes that the Veteran also testified that his 
symptomatology due to his status-post fusion of L1-L2 limits 
his activities and that he experiences cervical spine spasms 
which limit his range of motion.  

As such, in order to effectively evaluate the Veteran's 
status-post fusion of L1-L2 with degenerative changes, 
degenerative joint disease of the cervical spine, and 
degenerative joint disease of the right shoulder, more recent 
objective characterizations of the conditions and their 
associated symptomatology are required.  See Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999) (when the veteran 
appeals the initial rating assigned for his disability, just 
after establishing his entitlement to service connection for 
it, VA must consider his claim in this context - which 
includes determining whether he is entitled to a "staged" 
rating to compensate him for times since the effective date 
of his award when his disability may have been more severe 
than at other times during the pendency of his appeal).   
Accordingly, the Board finds that the Veteran should be 
afforded a new VA examination in order to determine the 
severity and manifestations of the Veteran's status-post 
fusion of L1-L2 with degenerative changes, degenerative joint 
disease of the cervical spine, and degenerative joint disease 
of the right shoulder.  See McLendon v. Nicholson, 20 Vet. 
App. 79, 83-86 (2006).  See also 38 U.S.C.A. § 5103A(d)(1); 
38 C.F.R. § 3.159(c)(4) (VA has an affirmative duty to obtain 
an examination of the claimant at VA health-care facilities 
if the evidence of record does not contain adequate evidence 
to decide a claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete records of the 
Veteran's treatment at the VA Medical 
Centers in North Chicago, Illinois and 
Marion, Illinois from March 2007 through 
May 2008 and from June 2008 to the present.  
If these records are unavailable, simply do 
not exist, or further attempts to obtain 
them would be futile, document this in the 
claims file.  See 38 U.S.C.A. § 5103A(b).  

2.  Schedule the Veteran for another VA 
examination to ascertain the current 
severity and all manifestations of his 
service-connected status-post fusion of L1-
L2 with degenerative changes, degenerative 
joint disease of the cervical spine, and 
degenerative joint disease of the right 
shoulder.  

Conduct all testing and evaluation needed 
to make this determination.  The claims 
file must be made available to the examiner 
for review in connection with the 
examination.  The examiner should be 
provided a full copy of this remand, and he 
or she is asked to indicate that he or she 
has reviewed the claims folder.  The 
examiner should review the results of any 
testing prior to completion of the report 
and should detail the Veteran's complaints 
and clinical findings, clinically 
correlating his complaints and findings to 
each diagnosed disorder.  The examiner also 
should comment on the Veteran's current 
level of social and occupational impairment 
due to his status-post fusion of L1-L2 with 
degenerative changes, degenerative joint 
disease of the cervical spine, and 
degenerative joint disease of the right 
shoulder.

Any indications that the Veteran's 
complaints or other symptomatology are not 
in accord with the objective findings on 
examination, should be directly addressed 
and discussed in the examination report.  
Please also discuss the rationale of all 
opinions provided.  

3.  Then, the RO should readjudicate the 
Veteran's claims of entitlement to increased 
initial disability evaluations for his 
status-post fusion of L1-L2 with 
degenerative changes, degenerative joint 
disease of the cervical spine, and 
degenerative joint disease of the right 
shoulder, with application of all 
appropriate laws and regulations, and 
consideration of any additional information 
obtained as a result of this remand.  If the 
claims on appeal remain denied, the 
appellant and his representative should be 
furnished a SSOC and afforded a reasonable 
period of time within which to respond 
thereto.  Thereafter, the case should be 
returned to the Board, as appropriate.

The purpose of this remand is to further develop the record 
and afford due process.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


